Citation Nr: 1107069	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-13 943A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected PTSD.

3.  Entitlement to service connection for coronary artery 
disease, to include as due to Agent Orange, or as secondary to 
service-connected PTSD.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran had active military service from April 1966 to April 
1968, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeal (Board) on 
appeal from rating decisions dated in March 2006 and November 
2006, issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

In December 2008, the Board remanded the appeal for the purpose 
of providing the Veteran a hearing before a Veterans Law Judge.  
The Veteran testified before the undersigned Acting Veterans Law 
Judge by video conference in March 2009; the transcript of this 
hearing is associated with the claims file.

In August 2009, the Board again remanded the Veteran's claims to 
the RO, for further action, to include additional development of 
the evidence.  After completing the requested development, the 
Huntington, West Virginia RO continued to deny the claims (as 
reflected in a December 2009 supplemental SOC (SSOC)) and 
returned the matters on appeal to the Board for further 
consideration.

Subsequent to the SSOC, in December 2009, the Veteran submitted 
additional medical evidence without a waiver of initial RO 
consideration of the evidence.  As the appeal is being remanded 
for other reasons, the agency of original jurisdiction will have 
a chance to review the newly submitted evidence in the first 
instance.

The Board notes that a veteran is presumed to seek the maximum 
available benefit for a disability.  See Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 
(1993).  In a November 2006 rating decision, the RO awarded a 50 
percent rating for PTSD.  However, inasmuch as a higher rating 
for PTSD is potentially assignable, the claim for a higher rating 
remains on appeal.

The record here raises the question of whether the Veteran is 
unemployable as a result of his service-connected PTSD.  Thus, 
the issue of entitlement to TDIU is deemed to be a component of 
the instant appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Accordingly, the issues are as characterized on the title page of 
this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With respect to the claim for service connection for coronary 
artery disease, the Board notes that the Veteran has confirmed 
service in the Republic of Vietnam from September 1966 to 
September 1967.  VA regulations provide that a veteran who had 
active military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2010).

Certain disease shall be service connected if a veteran was 
exposed to an herbicide agent during active military, naval, or 
air service, if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).

Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to 
add hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease to the list of 
diseases associated with exposure to an herbicide agent (to 
include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 
2010).

For purposes of 38 C.F.R. § 3.309(e), as amended effective August 
31, 2010, ischemic heart disease includes, but is not limited to, 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina.  Note 3 of § 3.309(e) 
states that for purposes of that section, the term ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of ischemic 
heart disease.  Id.  

Accordingly, in light of the recent regulation change, a VA 
physician designated to examine the Veteran should state whether 
or not the Veteran has ischemic heart disease as defined by 38 
C.F.R. § 3.309(e).  See 38 U.S.C.A. § 5103A(d).

Additionally, with respect to the claims for service connection 
for coronary artery disease and hypertension, in an April 2009 
letter, a VA therapist noted that prolonged stress from PTSD 
greatly exacerbated the Veteran's health problems.  In a December 
2009 letter, a VA physician stated that uncontrolled stress and 
PTSD can worsen hypertension.  In July 2010, the Board requested 
a Veterans Health Administration (VHA) medical opinion to 
determine if the Veteran's hypertension was caused or aggravated 
by his service-connected PTSD.  In the August 2010 VHA response, 
the physician offering the medical opinion noted that while 
smoking tobacco substantially increases a person's chances of 
hypertension, he was not aware of any evidence that PTSD causes 
or aggravates hypertension.  Thus, the record contains 
conflicting medical opinions on the question of whether the 
Veteran's PTSD caused or aggravates other medical problems (such 
as hypertension and coronary artery disease), and a VA 
cardiovascular examination with a well-reasoned medical opinion 
would be helpful in resolving the claims for service connection.

Turning to the claim for a higher rating for PTSD, the Veteran 
underwent a Social Security Administration (SSA) disability 
assessment in December 2007.  At the examination, the Veteran 
reported that his medical problems prevented him from working.  
The examiner noted that the Veteran was fired from his job as a 
maintenance worker in April 2007 because he had memory problems 
and was making mistakes.  The Veteran reported numerous conflicts 
with supervisors and co-workers while he was employed.  The 
examiner concluded that due to the Veteran's PTSD, his ability to 
withstand stress and pressure associated with work was extremely 
impaired.  The examiner further stated that the Veteran was not 
mentally capable of understanding, remembering, and following 
instructions to a degree that would permit him to maintain 
employment.

Given the assertions of the Veteran and the medical opinion 
indicating that he is unable to hold a job due to his PTSD, the 
claim for a TDIU is essentially a component of the claim for a 
higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) (holding that where a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, and 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a TDIU).

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for TDIU, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b) (2010).  Under 
these circumstances, the RO should, after giving the Veteran an 
opportunity to file a formal claim for a TDIU, and completing the 
other actions noted below, adjudicate the matter of the Veteran's 
entitlement to a TDIU, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid 
prejudice to the Veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

Additionally, while the December 2007 SSA examiner noted that the 
Veteran's PTSD symptoms extremely impaired his ability to work, 
that examiner did not offer an opinion as to whether or not the 
Veteran was unemployable due solely to his service-connected 
PTSD.  Thus, an examination should be arranged to determine the 
current level of severity with respect to the Veteran's PTSD, 
particularly as it pertains to the question of employability.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.16; Rice v. Shinseki, 
22 Vet. App. 447 (2009).  As the opinion as to whether the 
Veteran is unemployable due to service-connected PTSD will be 
relevant to the matter of the disability rating to be assigned, 
adjudication of claim for an increased rating for PTSD will be 
deferred pending the results of the new VA examination.   

An August 2010 VA medical opinion states that the inhalation of 
tobacco smoke for years substantially increases the likelihood 
that the person will develop obstructive atherosclerotic arterial 
disease and hypertension.  Responding to this opinion in a 
November 2010 Appellant's Brief, the Veteran's representative 
asserted that the Veteran's PTSD affects his tobacco smoking, 
which, in turn, caused or aggravates his hypertension.  Hence, 
the psychiatric examiner should also address whether there is a 
relationship between the Veteran's service-connected PTSD and his 
tobacco use.  See 38 U.S.C.A. § 5103A(d); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc); VAOPGCPREC 6-2003 (holding in 
part that service connection for disability arising from use of 
tobacco products may be warranted where use of tobacco products 
is in turn due to a service-connected psychiatric disability).

Finally, the Board reflects that the Veteran likely continues to 
receive treatment for PTSD and other conditions from the VA 
outpatient clinic in Brecksville, Ohio.  The record currently 
includes VA outpatient treatment records through July 2009.  
Thus, any outstanding relevant VA medical records should be 
obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (relevant VA medical records 
are in constructive possession of the VA adjudicators and must be 
obtained before a final decision is rendered).




Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940, 
to enable him to file a formal application 
for a TDIU due to PTSD.  

2.  Seek to obtain any ongoing relevant 
private or VA treatment records, to include 
records of mental health and cardiovascular 
treatment from the VA outpatient clinic in 
Brecksville, Ohio, dating from July 2009.

Request the Veteran to identify all relevant 
records of VA and non-VA health care providers 
who have treated his heart disease, 
hypertension, or mental health disabilities 
that may not have been previously considered in 
the current appeal.

After obtaining any appropriate authorizations 
for release of medical information, the RO/AMC 
should obtain any records that have not been 
obtained previously from each health care 
provider the Veteran identifies.  

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO/AMC.

3.  Issue to the Veteran and his 
representative an appropriate notice letter 
explaining how to establish entitlement to a 
TDIU, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b).

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or, a 
reasonable time period for the Veteran's 
response has expired, arrange for the Veteran 
to undergo VA cardiovascular and psychiatric 
examinations.  

The entire claims file, to include a complete 
copy of this REMAND, must be made available 
to the examiners designated to examine the 
Veteran, and the examination reports should 
include discussion of the Veteran's 
documented medical history and assertions. 

If an examiner finds a basis for 
corroborating or discounting the reliability 
of the history as provided by the Veteran, 
the examiner must so state, with a clear 
rationale as to any such finding.

All necessary tests and studies should be 
accomplished (with all findings made 
available to the examiners prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

(a)	Cardiovascular Examination - 

(i) The examiner should clearly identify 
all current cardiovascular 
disabilities (to include coronary artery 
disease, if found to be present, and 
hypertension).  Then, with respect to each 
such diagnosed disability, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that the disability is caused 
or aggravated (a chronic worsening as 
opposed to a temporary flare-up of 
symptoms) by service-connected PTSD.  

(ii) The cardiovascular examiner must 
provide an opinion, with a complete 
rationale, as to whether the Veteran 
has ischemic heart disease, as defined 
by 38 C.F.R. § 3.309(e).  For purposes 
of 38 C.F.R. § 3.309(e), ischemic heart 
disease includes, but is not limited to, 
acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular 
disease including coronary artery disease 
(including coronary spasm) and coronary 
bypass surgery; and stable, unstable and 
Prinzmetal's angina.  Note 3 of § 3.309(e) 
states that for purposes of that section, 
the term ischemic heart disease does not 
include hypertension or peripheral 
manifestations of arteriosclerosis such as 
peripheral vascular disease or stroke, or 
any other condition that does not qualify 
within the generally accepted medical 
definition of ischemic heart disease.

(iii) The examiner must further provide 
an opinion as to whether the Veteran 
has hypertension or ischemic heart 
disease that is caused or aggravated by 
service-connected PTSD.  In rendering 
this requested opinion, the physician should 
review the VA treatment records and 
examinations, the April 2009 and December 
2009 letters indicating a relation between 
the Veteran's PTSD and hypertension/other 
medical problems, and the August 2010 VHA 
medical opinion.  With respect to this 
opinion, the Board requests a complete 
rationale, as a matter of medical 
probability, based on the examiner's 
clinical experience, medical expertise, and 
established medical principles.  As the 
Board has received diverging medical 
opinions from competent VA physicians 
(see medical opinions received in April 
2009 and August 2010) as to this issue, 
a citation to relevant medical studies 
or treatises, as appropriate, would be 
useful.


(b) Psychiatric Examination - 

(i) The examiner must render an opinion as 
to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
tobacco use is caused or aggravated (a 
chronic worsening as opposed to a 
temporary flare-up of symptoms) by 
service-connected PTSD.  

(ii) In reviewing the relevant evidence, 
the examiner is referred to the SSA 
records (specifically the December 2007 
disability assessment examination report), 
the October 2009 VA examination report, 
and the VA treatment records, as well as 
the Veteran's contentions. 

(iii) The examiner must also render an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that the 
Veteran's service-connected PTSD renders 
him unable to obtain or retain 
substantially gainful employment.  

(iv) Additionally, the examiner must 
provide an opinion as to the effect of the 
Veteran's PTSD on his daily life and 
ordinary activities.

Both examiners should set forth all 
examination findings, along with complete 
rationale for the conclusions reached.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

If an examiner finds that he or she cannot 
respond to a request of the Board without 
resorting to pure speculation, he or she must 
provide a full rationale as to why a response 
would be purely speculative.

5.  After completing the requested actions, 
the RO must readjudicate the claims on appeal 
(to include entitlement to a TDIU, to include 
on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b)), in light of all pertinent 
evidence and legal authority.  

Thereafter, the case should be returned to 
the Board for appellate review, as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


